Citation Nr: 0508053	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty in September 1972 and from 
November 1975 to March 1976.  He also served with the Air 
National Guard of Montana from March 1976 to December 1986 
and with the Air National Guard of Colorado from August 1987 
to September 1988, and had additional service with the Air 
Force Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision from the Department 
of Veterans Affairs (VA), Regional Offices (RO), located in 
Fort Harrison, Montana.  In May 2004 the veteran presented 
oral testimony before the undersigned Veterans Law Judge.


FINDINGS OF FACT

The evidence shows that residuals of a medial collateral 
ligament repair of the right knee with early degenerative 
arthritis are related to an injury during a period from 
February 9, to February 23, 1980, of active duty for training 
or inactive duty training. 


CONCLUSION OF LAW

An injury to the right knee, resulting in a h medial 
collateral ligament repair of the right knee with early 
degenerative arthritis was incurred in active service.  38 
U.S.C.A. §§ 101, 1131, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reflect that the veteran was on 
active duty for training or inactive duty training from 
February 9, to February 23, 1980.  On February 13, 1980, the 
veteran was apparently treated for an injury.  He had twisted 
his right knee while trying to get into a cherry picker.  The 
preliminary diagnoses were contusion to the right knee with 
patella ligament strain and old Osgood-Schlatter disease.  On 
February 17, 1980, the veteran was found to be medically 
qualified for limited duty due to a contusion to the right 
knee with patellar ligament strain.  On February 19, 1980, 
the veteran received follow-up treatment for pain resulting 
from a "left" knee injury.  The assessment was a soft-
tissue injury to the "left" knee.  On February 20, 1980, it 
was determined that with regard to the contusion to the right 
knee with patella ligament strain, the veteran was injured in 
the line of duty and that there was no negligence involved.  

In an April 2, 1980, statement, a private doctor indicated 
that he had been treating the veteran since February 26, 
1980, for a "left" knee injury.  In an April 25, 1980, 
statement, the private doctor noted that he had been treating 
the veteran since September 30, 1978, for a knee injury.

Service medical records show that at a February 1981 physical 
examination the doctor noted that the veteran was treated on 
February 13, 1980, for a contusion to the right knee with a 
patella ligament strain.  The doctor indicated that there 
were no complications and no sequelae.  Physical examination 
revealed that the right knee had a normal range of motion.  
At a November 1981 physical examination, the veteran reported 
that he had right knee surgery over two years ago.  The 
veteran reported the same information at a physical 
examination in September 1982.  At a January 1985 physical 
examination, the doctor noted that the veteran was treated on 
February 13, 1980, for a contusion to the right knee with a 
patella ligament strain.  The doctor indicated that it was 
not chronic and not symptomatic.  On physical examination, 
the lower extremities were normal.  At a July 1987 physical 
examination, the veteran reported that he had "right" knee 
surgery in 1979 and that he injured his "left" knee in 
1980.

In a January 2002 statement, a private doctor noted that the 
veteran reported that he severely injured his right knee 
during active service when he fell approximately ten feet and 
ruptured his anterior cruciate ligament.  He indicated that 
he underwent surgery during active service.  He stated that 
his left knee was damaged during active service when he was 
struck by a cherry picker and that he declined surgery on 
that knee.  The assessments were chronic degenerative 
arthritis of the right knee secondary to trauma and 
instability of the left knee secondary to trauma with 
subsequent tenosynovitis.

The veteran was afforded a VA examination in December 2002.  
He reported that 1979 or 1980 he injured his right knee 
during active service and tore his medial collateral 
ligament.  He stated that he had surgery to repair the tear 
and that ever since, his right knee had been painful.  X-rays 
of the right knee revealed a bipartate patella with no 
additional bony abnormalities present.  The impression was no 
significant bony abnormalities.  The impression was status 
post medical collateral ligament repair of the right knee 
with early degenerative arthritis.

VA medical records show that in January 2003 the veteran 
complained of bilateral knee pain and underwent a physical 
examination.  The assessment was suspect ligamentous strain, 
but it was not indicated whether the assessment was 
applicable to one particular knee or both knees. 

At the hearing, the representative stated that the veteran 
told her that he injured his right knee three times - 
initially in September 1978, again in February 1979, and 
again in February 1980.

Service connection may be established for disability due to 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131.  Active military, naval, or air service 
includes any period of active duty training (ACDUTRA) during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).

The Board has been presented with an Air Force line-of-duty 
determination.  The document establishes a report of service 
from February 9, to February 23, 1980, with treatment on 
February 13, 1980.

The nature of the injury was a contusion to the right knee 
with a patella ligament strain.  It was determined that the 
injury was in the line of duty.

Since that determination a VA examiner entered an impression 
of status post medial collateral ligament repair of the right 
knee with early degenerative arthritis.  The examiner 
specifically referenced a 1979-80 injury, thereby providing a 
nexus opinion.

The Board has considered remanding the case for clarification 
of service dates and a better VA examination.  However, the 
evidence supports the claim and service connection is 
granted.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issue, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

Service connection for status post medial collateral ligament 
repair of the right knee with early degenerative arthritis is 
granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


